Citation Nr: 1628333	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable initial rating for scar of left toes, 2-5 prior to December 23, 2013.

2. Entitlement to an initial rating in excess of 10 percent for hallux valgus, calcaneal spur status post hammer toe release, 2-5th toes on the left foot.

3. Entitlement to a compensable initial rating in excess of 10 percent for hallux valgus, calcaneal spur status post hammer toe release, 2-5th toes on the right foot.

4. Entitlement to service connection for plantar warts.

5. Entitlement to service connection for a full body rash.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is associated with the claims file.  

The August 2012 rating decision, in pertinent part, granted service connection for scars of the left toes and assigned a noncompensable initial rating.  In a January 2015 rating decision, a 10 percent rating was assigned, effective December 23, 2013.  At the December 2015 hearing, the Veteran indicated that the 10 percent rating satisfied his appeal for that period, but that he wished to continue his appeal for a compensable rating prior to December 23, 2013.  Thus, the Board has characterized the issue as such on the title page.  

The Veteran also appealed the denials of claims of entitlement to service connection for headaches and a gastrointestinal disability.  However, at an October 2013 hearing before a Decision Review Officer (DRO), the Veteran indicated that he wished to withdraw the claim for service connection for headaches, and in an October 2014 rating decision, the claim of entitlement to service connection for a gastrointestinal disability was granted.  Therefore, these issues are no longer before the Board.

The issues of increased ratings for hallux valgus, calcaneal spur status post hammer toe release, 2-5th toes on the left and right foot are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, prior to December 23, 2013, the Veteran's service-connected scar of left toes, 2-5 is manifested by a linear scar, measuring 1.5 cm by 0.3 cm that was painful.  

2.  Plantar warts did not have their onset in service and are not the result of disease or injury incurred during the Veteran's military service.

3.  Resolving all reasonable doubt in the Veteran's favor, full body rash is a result of the Veteran's military service.


CONCLUSIONS OF LAW

1. Prior to December 23, 2013, the criteria for an initial 10 percent rating, but no greater for service-connected scar of left toes, 2-5 have been met. 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

2. The criteria for service connection for plantar warts are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for full body rash are met. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS



I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA letters issued in June 2011 and September 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the VLJ identified the issues and advised the Veteran that he should offer evidence as to current severity of her service-connected scar and as to how his plantar warts and skin rash are related to service and asked questions to obtain this information.  Therefore, the VLJ complied with the duties under 38 C.F.R. § 3.102 (c)(2).  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with VA examinations.  The Veteran's service treatment records, private treatment records, and the reports of July 2011 and July 2012 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the report, the July 2011 VA scar examiner provided diagnoses and information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The July 2012 VA examiner offered an opinion as to the etiology of the Veteran's plantare warts that was based in the relevant evidence of record.  Nothing suggests that any examiner documented a diagnosis or findings inconsistent with or less severe than otherwise outlined in the claims file or that an arbitrary opinion was reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Increased Rating Claim

The Veteran's service-connected left toe scar was assigned a noncompensable initial rating prior to December 23, 2013, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  As of December 23, 2013 the rating assigned was increased to 10 percent on the basis of the scar being described as painful at the December 2013 VA examination.  He contends that the pain found at the December 2013 VA examination has been present throughout the appeal period, and that the 10 percent rating is warranted prior to December 23, 2013.  

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. 38 C.F.R. § 4.118. 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. Id. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code. Id.

At the July 2011 VA examination, the examiner observed a scar located on the ventral surface of left toes 2-5.  The examiner described the scar as linear scar, measuring 1.5 cm by 0.3 cm.  There was no pain, skin breakdown, or underlying tissue damage found on examination.  Inflammation, edema, and keloid formation were also absent.  The examiner stated that the scar was not disfiguring and did not limit the Veteran's motion or function. 

However, in multiple statements from the appeal period prior to December 23, 2013, the Veteran speaks to experiencing pain in the scars of his left toes, including his October 2013 DRO hearing and attachments to his August 2013 VA Form 9.   The Veteran is competent to speak to symptoms such as a painful scar, and his statements are consistent with the findings of the December 2013 VA examiner, specifically that it is the scar on the left 2nd toe that is sensitive.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the above, the Board determines that it is at least as likely as not that the Veteran experienced pain his service-connected scar of the left toe prior to December 23, 2013.  Consequently, a 10 percent rating, but no greater, is granted for scar of left toes, 2-5, for the period prior to December 23, 2013.
Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's left toe scar disability manifests in subjective complaints of pain.  The rating criteria for scars specifically provide for disability ratings on the basis of pain. See 38 C.F.R. §§4.118, Diagnostic Code 7804.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that his hearing loss would cause a marked interference with his employment if he were working. Further, the bilateral hearing loss has not resulted in hospitalization.  In light of the above, the Board concludes that the Veteran's left toe scar disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for scar of scar of left toes, 2-5 prior to December 23, 2013 is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Service Connection Claims

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

Service treatment records are silent for treatment of plantar warts.  The Veteran argues that he was treated for corns and calluses and that these concerns were, in fact, plantar warts inaccurately described in the service treatment records.  

The Veteran was afforded a VA examination in July 2012.  The examination report reflects detailed review and documentation of the Veteran's treatment for foot complaints and rashes during his military service.  Based on the findings at the VA examination and the review of the record, the examiner opined that the Veteran's plantar warts were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that the Veteran was that plantar warts were not identified at the Veteran's history and physical near separation and that the Veteran was evaluated by a dermatologist in service and that, had plantar warts been present, the dermatologist would have identified them. 
The Veteran has not provided any competent contradictory opinion.  He is competent and credible to report on the observable symptoms of his feet while on active duty and since that time because these symptoms come to him through his own senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, the determination of whether those symptoms are manifestations of disability or signs of a developing chronic disability requires specialized technical and medical knowledge.  In this case, the Board affords more weight to the opinion of the July 2012 VA examiner and with the fact that, while the Veteran was treated by a dermatologist in service, plantar warts were not diagnosed.  

Consequently, the Board determines that the preponderance of the competent and probative evidence is against a connection between the Veteran's current plantar warts and his military service.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert at 53 (1990).  Therefore, the claim is denied.

With regard to the full body rash claim, service treatment records show that the Veteran received treatment on multiple occasions for skin rashes on various parts of the body.  He has also provided statements, including his hearing testimony, that he has experienced skin rashes on a recurrent basis since service.

The July 2012 VA examiner opined that the Veteran's recurrent acute bouts of tinea corpus with no current abnormality identified less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within, one year of discharge including the reported in-service rash and is at least as likely as not a result of recurring  exposures to tinea (fungus) common in the general population and was not caused by and/or worsened by an already service connected disability.  The examiner added that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner concluded that the disability is not a chronic condition.

However, the Board determines that the evidence in favor of and against the claim is in equipoise.  The Veteran had multiple episodes of skin rashes during service and has had complaints and treatment for rashes since service, and the July 2012 VA examiner indicated that the Veteran's disability was manifested by recurrent, if acute, bouts of tinea corpus, both in-service and after service.  Therefore, while the bouts of tinea corpus are not chronic, the Board determines that the evidence at least as likely as not reflects that they are recurrent manifestations of the same disability.  
38 U.S.C.A. § 5107 (West 2014); see also Gilbert at 53 (1990).  Service connection for full body rash, is therefore, granted.


ORDER

Entitlement to an initial rating of 10 percent, but no greater, for scar of left toes, 2-5 prior to December 23, 2013 is granted. 
Entitlement to service connection for plantar warts is denied.

Entitlement to service connection for a full body rash is granted.
REMAND

Regrettably, the Board determines that a remand of the Veteran's increased rating claim for his left and right foot disabilities is necessary.  The December 2013 VA examiner indicated on the report that the Veteran has active problems of hallux valgus and status post hammer toes bilaterally.  However, in the sections of the examination report in which the examiner was to describe the manifestations of these disabilities, the examiner stated that there was no current disability of either hallux valgus or hammer toes and then remarked only that there was no change in diagnosis.  Consequently, the Board determines that this examination report is not adequate for rating purposes and remands these issues for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his bilateral hallux valgus and hammertoes. The claims file and a copy of this Remand must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

A complete rationale for any opinion advanced must be provided.

2. Notify the Veteran that he must report for the examinations and cooperate in the development of the claims. Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 
3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the March 2009 statement of the case. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


